 Case 6:19-mj-06011-BAB Document 1                     Filed 08/19/19 Page 1 of 7 PageID #: 1
                                                                               wJS DISTIUcr COURT
                                                                                   TERN DIST ARKANSAS
                                                                                                      PILBD
                                                                                                  AUG 19 2019
AO 91 (Rev. 02/09) Criminal Comp laint
                                                                                       oou~:1/!0s:"""--=
                                                                                       By ~ .. vvnu, Clerk
                             UNITED STATES DISTRICT COURT                                           DeputyCJerk
                                                   for the
                                         Western District of Arkansas
                                           Hot Springs Division

United States of America                           )
          V.                                       )       Case No.     l ~ ;q -MS - /ttJ/ /
Alexander Curry-Fishtorn                    )
          Defendant                                )


                                         CRIMINAL COMPLAINT

        I, the Complainant in this case, state that the following is true to the best of my knowledge
and belief:


        Between on or about August 16, 2019 and on or about August 18, 2019, in the Western
District of Arkansas, Hot Springs Division and elsewhere, the Defendant, Alexander Curry-
Fishtorn, traveled in interstate commerce with the intent to engage in conduct that violates a portion
of a protection order issued by the Lake Superior Court in Lake County, Indiana stating he was to
restrain from any contact with JANE DOE, by taking JANE DOE across state lines from Indiana
to Arkansas; all in violation of Title 18 U.S.C. § 2262(a)(l).


          This criminal complaint is based on these facts:

          ■    Continued on the attached sheet.




                                                           Ryan D. Lathrop, Special Agent, FBI
                                                                         Printed name and title


Sworn to before me and signed in my presence.




City and State: Texarkana, Arkansas




                                                  Page I ofl
..   Case 6:19-mj-06011-BAB Document 1                  Filed 08/19/19 Page 2 of 7 PageID #: 2




                        AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

             f, Ryan D. Lathrop, Special Agent with the Federal Bureau oflnvestigation (FBI) being

     duly sworn and deposed, state the following:

                               INTRODUCTION AND AGENT BACKGROUND

             1.      I am a Special Agent (SA) of the FBI and have been so employed since May

     2016 . I am currently assigned to the FBI Texarkana Resident Agency (RA) of the Little Rock,

     Arkansas, Division. I have participated in the investigation of various federal crimes involving

     the transportation, distribution, and purchasing of illicit narcotics, violent gangs, violent crimes

     against children, bank fraud, money laundering, computer fraud , computer intrusion, intellectual

     property crimes, and other high-technology crimes.

             2.        My training and experience as a federal law enforcement officer and my

     discussions with other federal law enforcement officers who have direct knowledge of this

     investigation in Arkansas form the basis of the opinions and conclusions set forth below. Because

     of this Affidavit' s limited purpose, it does not contain all of the facts known to me or other law

     enforcement officers about the investigation. Specifically, I have set forth only those facts that I

     believe are necessary to establish probable cause for a Criminal Complaint to be authorized and a

     warrant to be issued for the arrest of Alexander Curry-Fishtorn, a resident of Saint John, Indiana.

             3.      Based on the facts set forth in this Affidavit in support of the Complaint, your

     Affiant has probable cause to believe that beginning on or about August 16, 2019 and continuing

     to on or about August 18, 2019, in the Western District of Arkansas, Hot Springs Division, and

     elsewhere, Alexander Curry-Fishtorn violated Title 18, United States Code, Section 2262(a)(l),

     Interstate Violation of Protection Order. Title 18, United States Code, Section 2262(a)(l) provides

     in pertinent part that:
Case 6:19-mj-06011-BAB Document 1                 Filed 08/19/19 Page 3 of 7 PageID #: 3




       A person who travels in interstate or foreign commerce .. . with the intent to engage in
       conduct that violates the portion of a protection order that prohibits and provides protection
       against violence, threats, or harassment against, contact or communication with, or physical
       proximity to, another person ... or that would violate such a portion of a protection order in
       the jurisdiction in which the order was issued, and subsequently engages in such contact. ..

                                      PROBABLE CAUSE

       4.      On August 18, 2019, at approximately 0800 hours, the Little Rock FBI office was

contacted by SA Nikko le Robertson of the Indianapolis FBI Field Office regarding a missing 16

year old female (hereinafter "JANE DOE"). SA Robertson advised JANE DOE was last seen in

Crown Point, Indiana, on August 16, 2019. Her vehicle was located in that city with a cracked

window on that date. Several of her personal belongings were in the vehicle. SA Robertson further

advised JANE DOE was believed to be with 22-year-old Alexander Curry-Fishtorn, a United

States Marine and resident of Saint John, Indiana. SA Robertson advised Curry-Fishtorn drives a

grey Chevrolet Cobalt and a cellphone "ping" for Curry-Fishtorn ' s telephone indicated it was in

Hot Spring County, Arkansas, on August 18, 2019 at approximately 0800. SA Robertson stated

she was aware that Curry-Fishtorn had a friend from the Marine Corps named G.H. who lives in

Hot Spring County.

       5.      SA William Whatley of the Little Rock FBI office responded to Hot Spring County

and made contact with the Sheriff.       SA Whatley and Sheriffs office deputies established

surveillance at two residences in Hot Spring County where G.H. was believed to reside at different

times. One of these addresses was XXXX Military Road in Malvern, AR. SA Whatley and the

deputies made contact with S.H. at XXXX Military Road at approximately 1100 hours on August

18, 2019. S.H. is G.H.' s mother. A few minutes later, G.H. , Curry-Fishtorn, and JANE DOE

exited the residence.
Case 6:19-mj-06011-BAB Document 1                  Filed 08/19/19 Page 4 of 7 PageID #: 4




        6.      JANE DOE was interviewed and she advised she met Curry-Fishtorn in January

2019 at a Marine recruiting center. She provided him with her Snapchat contact information, and

within six or seven weeks, the two were in a relationship. He went to her residence on occasion,

and they had sexual intercourse in March 2019. JANE DOE stated she wanted to tell her parents

about the relationship, but Curry-Fishtorn threatened to kill her family if she did .

        7.     In April 2019, JANE DOE introduced Curry-Fishtorn to her mother. The mother

did not approve of the relationship and obtained a protective order against him. The mother also

took JANE DOE' s telephone away from her in order to thwart communication between the two.

        8.     JANE DOE stated she and Curry-Fishtorn continued to meet periodically in July

and August 2019. Curry-Fishtorn told JANE DOE that he did not approve of her makeup, and he

told her not to wear what he considered to be revealing clothing. He also told her he would

handcuff her mother, kill her stepfather, do whatever he wanted with her five-year-old sister, and

then kill her and himself.

      9.       In August 2019, Curry-Fishtorn attended military drill in Terre Haute, Indiana for

four days. JANE DOE stated he was violent when he returned, and he hit her in the head and

thigh. He again said he would harm her family " if police ever showed up."

       10.     On August 16, 2019, JANE DOE transported a friend home from work in JANE

DOE ' s vehicle. JANE DOE stated that after she dropped off the friend at approximately 9:30 p.m .,

JANE DOE' s vehicle became disabled. JANE DOE stated Curry-Fishtorn approached her in his

Chevrolet Cobalt, exited the vehicle, and demanded she get into the Cobalt. When she attempted

to walk to her friend ' s house, Curry-Fishtorn picked her up, threw her over his shoulder, and put

her in his vehicle. They drove for approximately 12 hours from Indiana to Arkansas, stopping

only twice for gas.
Case 6:19-mj-06011-BAB Document 1                 Filed 08/19/19 Page 5 of 7 PageID #: 5




        11.    JANE DOE stated she and Curry-Fishtorn arrived at XXXX Military Road in

Malvern, Arkansas, which is in the Western District of Arkansas, Hot Springs Division, on August

17, 2019 at approximately 0900 where they made contact with G.H. JANE DOE stated G.H. told

Curry-Fishtorn they could stay there for a few days and that the police would not come by the

residence. They went to a Sonic later that day and returned to G.H. ' s residence that evening. They

remained there unti I contacted by law enforcement officers on August 18, 2019.

       12.     JANE DOE stated the black handgun Curry-Fishtorn used to threaten her was in

his Cobalt. JANE DOE further stated when she was placed in the Cobalt, the passenger door

handle was broken so she was unable to exit the vehicle on her own.

       13.     G.H. was verbally advised of his Miranda rights and agreed to make a statement.

He advised he met Curry-Fishtorn at Camp Pendleton, CA, in March 2019. They became friends,

but they did not see each other between May 2019 and when Curry-Fishtorn and JANE DOE

arrived at his residence on August 17, 2019. A few days prior to their arrival, Curry-Fishtorn told

G.H, "things were bad in Indiana" and that he wanted to come to Arkansas to escape legal troubles.

G.H. stated he was aware there was a "no-contact order in place" preventing Fishtorn from

contacting JANE DOE.

       14.     G.H. stated JANE DOE told him she was with Curry-Fishtorn on her own free will.

However, Curry-Fishtorn told G.H. he knew it was wrong for him to bring JANE DOE to

Arkansas.

       15.     When law enforcement officers arrived at XXXX Military Road on August 18,

2019, they observed a vehicle secreted behind vegetation at the end of the driveway. The vehicle

was a grey Chevrolet Cobalt bearing Indiana license plate 645 RIS. An inspection of the Indiana

vehicle registration database revealed this vehicle is assigned to a 2009 Chevrolet Cobalt bearing
Case 6:19-mj-06011-BAB Document 1                  Filed 08/19/19 Page 6 of 7 PageID #: 6




Vehicle Identification Number 1G1AS58H797202174 which is registered to Alexander Martin

Curry-Fishtorn of XXXX Olcott Avenue, Saint John, Indiana.

        16.    Further, it was learned that a Protection Order was issued out of the Lake County

Superior Court, Civil Division 7, in Lake County, Indiana on May 20, 2019 prohibiting Curry-

Fi shtorn from having contact with JANE DOE. The Protection Order is in effect until May 20,

2021. On August 19, 2019, FBI SA Gerald Spurgers spoke to Detective Brugos from the Lake

County Sheriffs Department. Detective Brugos informed SA Spurgers that she served the

Protection Order at Curry-Fishtorn ' s residence on May 22, 2019. Detective Brugos stated she left

the Order at the residence and subsequently mailed a copy to the residence pursuant to standard

service in Indiana. Based upon information from Detective Brugos, this constitutes service upon

Curry-Fishtorn. The Order of Protection listed JANE DOE as a protected person with whom Curry-

Fishtom is to have no contact.

        17.    Based on the information contained in this Affidavit, your Affiant respectfully

requests that a one-count Complaint be authorized charging Alexander Curry-Fishtorn with

violating Title 18, United States Code, Section 2262(a)( 1), Interstate Violation of Protection Order,

based upon the interstate travel of Curry-Fishtorn from Indiana to Arkansas with intent to engage

in conduct that violates the portion of a protection order that prohibits or provides protection

against violence, threats, or harassment against, contact or communication with, or physical

prox imity to JANE DOE and that such conduct violates such a portion of the protection order in

the jurisdiction in which it was issued. Your Affiant respectfully seeks the issuance of an Arrest

Warrant for Alexander Curry-Fishtorn based on the Complaint.
Case 6:19-mj-06011-BAB Document 1             Filed 08/19/19 Page 7 of 7 PageID #: 7




Sworn and subscribed before me this _i3__ day of August, 2019.



                                                 Li!£~F
                                                 U.S. Magistrate Judge
